Citation Nr: 1456476	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-26 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to November 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2014, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

A claim for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her current psychiatric disorders were caused by experiences during service, including a miscarriage, marital abuse, and sexual harassment by a superior who was later allegedly court martialed for harassing other women.  

Current treatment records show treatment for diagnosed emotional fatigue, PTSD and major depression, which have been attributed to military sexual trauma.  An examination is necessary to determine what psychiatric disorders the Veteran is currently diagnosed with and whether any of the diagnosed psychiatric disorders are related to service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of her psychiatric disorders.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Undertake whatever development necessary to corroborate the Veteran's described stressors based on the information provided by the Veteran, to include her testimony from the September 2014 hearing.  If the AOJ determines that additional inquiries to corroborate the stressors cannot be made because the Veteran has not provided enough information, the AOJ must notify the Veteran of what additional information would be needed to make an inquiry.  In other words, the AOJ must notify the Veteran of the absolute minimum amount of information needed to make the inquiry, particularly regarding the allegations of a court martial of a superior.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examination report must reflect review of pertinent material in the claim folder.  

The examiner should clearly state all psychiatric disabilities diagnosed on examination.  

For each psychiatric disability diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's diagnosed psychiatric disability is related to or had its onset during the Veteran's military service, including the inservice diagnosed adjustment disorder and miscarriage, and the allegations of sexual harassment by her superior and marital abuse.  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's report as to the onset of her reported symptoms and experiences.  

If the Veteran is diagnosed with PTSD, the examiner must also specify the stressor or stressors upon which the diagnosis of PTSD is based.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




